Case 21-11829-amc   Doc 8-3     Filed 07/12/21 Entered 07/12/21 16:52:50   Desc
                              Exhibit Page 1 of 17




        EXHIBIT “C”
7/12/2021     Case 21-11829-amc                Doc 8-3      Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50 Desc
                                                          Exhibit Page 2 of 17
                                                            Repeat-PAEB, RepeatPACER, DISMISSED, CASE_CLOSED


                                                 U.S. Bankruptcy Court
                                      Eastern District of Pennsylvania (Philadelphia)
                                          Bankruptcy Petition #: 18-12049-amc
                                                                                             Date filed: 03/28/2018
 Assigned to: Judge Ashely M. Chan                                                     Date terminated: 02/24/2021
 Chapter 13                                                                           Debtor dismissed: 11/25/2020
 Voluntary
 Asset


 Debtor disposition: Dismissed for Other Reason

 Debtor                                                                   represented by WILLIAM P. MARSHALL
 Grace Louise Dahlquist                                                                  Law Office of William P. Marshall
 17 Shannon Drive                                                                        P.O. Box 267
 North Wales, PA 19454                                                                   3101 Trewigtown Road
 MONTGOMERY-PA                                                                           Colmar, PA 18915
 SSN / ITIN: xxx-xx-3395                                                                 215-997-6040
                                                                                         Fax : 215-997-9611
                                                                                         Email: wpmlawoffice@aol.com

 Trustee                                                                  represented by FREDERICK L. REIGLE
 FREDERICK L. REIGLE                                                                     Chapter 13 Trustee
 Chapter 13 Trustee                                                                      2901 St. Lawrence Ave.
 2901 St. Lawrence Avenue                                                                P.O. Box 4010
 Suite 100                                                                               Reading, PA 19606
 Reading, PA 19606                                                                       (610)779-1313
 610-779-1313                                                                            Email: ecfmail@fredreiglech13.com
 TERMINATED: 07/18/2018

 Trustee                                                                  represented by WILLIAM MILLER*R
 WILLIAM MILLER*R                                                                        Interim Chapter 13 Trustee
 Interim Chapter 13 Trustee                                                              2901 St. Lawrence Avenue, Suite 100
 2901 St. Lawrence Avenue, Suite 100                                                     Reading, PA 19606
 Reading, PA 19606                                                                       610-779-1313
 610-779-1313                                                                            Email: ecfemail@FredReigleCh13.com
 TERMINATED: 01/07/2019

 Trustee
 SCOTT F. WATERMAN (Chapter 13)
 Chapter 13 Trustee
 2901 St. Lawrence Ave.
 Suite 100
 Reading, PA 19606
 (610) 779-1313

 U.S. Trustee
 United States Trustee
 Office of the U.S. Trustee

https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                      1/16
7/12/2021  Case 21-11829-amc                    Doc 8-3     Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50                Desc
 200 Chestnut Street                                      Exhibit Page 3 of 17
 Suite 502
 Philadelphia, PA 19106
 (215) 597-4411


     Filing Date                           #                                                   Docket Text

                                       1                         Chapter 13 Voluntary Petition for Individual . Fee Amount $310 Filed
                                       (8 pgs; 2 docs)           by Grace Louise Dahlquist. Matrix List of Creditors due 04/4/2018.
                                                                 SSN - Form B21 /Tax ID due 04/4/2018. Government Proof of Claim
                                                                 Deadline: 09/24/2018. Atty Disclosure Statement due 04/11/2018.
                                                                 Chapter 13 Plan due by 04/11/2018.Chapter 13 Statement of Your
                                                                 Current Monthly Income and Calculation of Commitment Period Form
                                                                 122C-1 Due 04/11/2018 Schedules AB-J due 04/11/2018. Statement of
                                                                 Financial Affairs due 04/11/2018. Statistical Summary of Certain
                                                                 Liabilities Form B206 due 04/11/2018. Incomplete Filings due by
                                                                 04/11/2018. (Attachments: # 1 counseling certificate) (MARSHALL,
   03/28/2018                                                    WILLIAM) (Entered: 03/28/2018)

                                                                 Receipt of Voluntary Petition (Chapter 13)(18-12049) [misc,volp13a] (
                                                                 310.00) Filing Fee. Receipt number 19974232. Fee Amount $ 310.00.
   03/28/2018                                                    (re: Doc# 1) (U.S. Treasury) (Entered: 03/28/2018)

                                       2                         Notice of Appearance and Request for Notice by MICHELLE JEANNE
                                       (1 pg)                    STRANEN Filed by MICHELLE JEANNE STRANEN on behalf of
                                                                 Gwynedd Club Condominium Association. (STRANEN, MICHELLE)
   03/28/2018                                                    (Entered: 03/28/2018)

                                       3                         Certificate of Credit Counseling Filed by WILLIAM P. MARSHALL
                                       (1 pg)                    on behalf of Grace Louise Dahlquist . (D., Stacey) (Entered:
   03/28/2018                                                    03/29/2018)

                                       4                         Order Entered the debtor having failed to file or submit with the petition
                                       (1 pg)                    all of the documents required by Fed. R. Bankr.P.1007, It is hereby
                                                                 ORDERED that this case MAY BE DISMISSED WITHOUT
                                                                 FURTHER NOTICE if the documents listed are not filed by deadlines
                                                                 listed: Matrix List of Creditors due 04/4/2018. SSN - Form B21 /Tax ID
                                                                 due 04/4/2018. Proper Form of Petition due 4/11/18 . Atty Disclosure
                                                                 Statement due 04/11/2018. Chapter 13 Plan due by 04/11/2018.Chapter
                                                                 13 Statement of Your Current Monthly Income and Calculation of
                                                                 Commitment Period Form 122C-1 Due 04/11/2018 Schedules AB-J due
                                                                 04/11/2018. Statement of Financial Affairs due 04/11/2018. Any request
                                                                 for an extension of time must be filed prior to the expiration of the
   03/29/2018                                                    deadlines listed. (D., Stacey) (Entered: 03/29/2018)

                                       5                         Creditor Request for Notices Filed by Synchrony Bank. (Smith, Valerie)
   03/29/2018                          (1 pg)                    (Entered: 03/29/2018)

                                       6                         BNC Certificate of Mailing - Voluntary Petition. Number of Notices
                                       (2 pgs)                   Mailed: (related document(s) (Related Doc # 4)). No. of Notices: 1.
   03/31/2018                                                    Notice Date 03/31/2018. (Admin.) (Entered: 04/01/2018)

                                       7                         Statement of Social Security Number Received. Filed by WILLIAM P.
                                                                 MARSHALL on behalf of Grace Louise Dahlquist. (MARSHALL,
   04/03/2018                                                    WILLIAM) (Entered: 04/03/2018)


https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                  2/16
7/12/2021     Case 21-11829-amc                 Doc 8-3     Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50 Desc
   04/04/2018                                             Exhibit   Page    4 of  17
                                                               FREDERICK L. REIGLE added to case. (R., Yvette) (Entered:
                                                                 04/04/2018)

                                       8                         Matrix Filed. Number of pages filed: 7, Filed by WILLIAM P.
                                                                 MARSHALL on behalf of Grace Louise Dahlquist. (MARSHALL,
   04/04/2018                                                    WILLIAM) (Entered: 04/04/2018)

                                       9                         Disclosure of Compensation of Attorney for Debtor in the amount of
                                       (9 pgs; 3 docs)           $1500.00 Debtor Grace Louise Dahlquist, Matrix Filed. Number of
                                                                 pages filed: 7, Filed by WILLIAM P. MARSHALL on behalf of Grace
                                                                 Louise Dahlquist. (Attachments: # 1 matrix # 2 verification for matrix)
   04/04/2018                                                    (MARSHALL, WILLIAM) (Entered: 04/04/2018)

                                       10                        Motion to Time time to Cure deficiencies Filed by Grace Louise
                                       (3 pgs; 2 docs)           Dahlquist Represented by WILLIAM P. MARSHALL (Counsel).
                                                                 (Attachments: # 1 Proposed Order) (MARSHALL, WILLIAM)
   04/10/2018                                                    (Entered: 04/10/2018)

                                       11                        Order Granting Motion to Extend Time (Related Doc 10) Chapter 13
                                       (1 pg)                    Plan due by 4/25/2018. Proper Form of Petition due 4/25/2018.
                                                                 Schedules AB-J due 4/25/2018. Statement of Financial Affairs due
                                                                 4/25/2018. (D., Stacey) Modified on 4/12/2018 (D., Stacey). (Entered:
   04/11/2018                                                    04/11/2018)

                                       12                        BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)                   (Related Doc # 11)). No. of Notices: 1. Notice Date 04/13/2018.
   04/13/2018                                                    (Admin.) (Entered: 04/14/2018)

                                       13                        Motion for Relief from Stay . Fee Amount $181.00, Filed by Grace
                                       (4 pgs; 3 docs)           Louise Dahlquist Represented by WILLIAM P. MARSHALL
                                                                 (Counsel). Objections due by 5/7/2018. (Attachments: # 1 Proposed
                                                                 Order # 2 certificate of service) (MARSHALL, WILLIAM) (Entered:
   04/20/2018                                                    04/20/2018)

                                                                 Receipt of Motion for Relief From Stay(18-12049-jkf) [motion,mrlfsty]
                                                                 ( 181.00) Filing Fee. Receipt number 20072966. Fee Amount $ 181.00.
   04/20/2018                                                    (re: Doc# 13) (U.S. Treasury) (Entered: 04/20/2018)

                                       14                        Notice of (related document(s): 13 Motion for Relief from Stay . Fee
                                       (2 pgs)                   Amount $181.00,) Filed by Grace Louise Dahlquist. Hearing scheduled
                                                                 5/16/2018 at 09:30 AM at nix3 - Courtroom #3. (MARSHALL,
   04/20/2018                                                    WILLIAM) (Entered: 04/20/2018)

                                       15                        Chapter 13 Plan Filed by Grace Louise Dahlquist. (MARSHALL,
   04/25/2018                          (9 pgs)                   WILLIAM) (Entered: 04/25/2018)

                                       16                        Amended Document Proper form Petition Filed by WILLIAM P.
                                       (8 pgs)                   MARSHALL on behalf of Grace Louise Dahlquist (related
   04/25/2018                                                    document(s)1). (MARSHALL, WILLIAM) (Entered: 04/25/2018)

                                       17                        Chapter 13 Calculation of Your Disposable Income Form 122C-2 ,
                                       (13 pgs)                  Statement of Financial Affairs for Individual , Summary of Assets and
                                                                 Liabilities and Certain Statistical Information Filed by WILLIAM P.
                                                                 MARSHALL on behalf of Grace Louise Dahlquist. (MARSHALL,
   04/25/2018                                                    WILLIAM) (Entered: 04/25/2018)


https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                    3/16
7/12/2021     Case 21-11829-amc                 Doc 8-3     Filed 07/12/21       Entered
                                                                      Live Database Area 07/12/21 16:52:50 Desc
   04/25/2018                          18                 Exhibit   Page     5 of  17
                                                               Schedule A/B Filed by WILLIAM P. MARSHALL on behalf of Grace
                                       (6 pgs)                   Louise Dahlquist. (MARSHALL, WILLIAM) (Entered: 04/25/2018)

                                       19                        Schedule C Filed by WILLIAM P. MARSHALL on behalf of Grace
   04/25/2018                          (2 pgs)                   Louise Dahlquist. (MARSHALL, WILLIAM) (Entered: 04/25/2018)

                                       20                        Schedule D - Creditors Who Hold Claims Secured by Property Filed by
                                       (1 pg)                    WILLIAM P. MARSHALL on behalf of Grace Louise Dahlquist.
   04/25/2018                                                    (MARSHALL, WILLIAM) (Entered: 04/25/2018)

                                       21                        Schedule E/F: Creditors Who Have Unsecured Claims Filed by
                                       (28 pgs)                  WILLIAM P. MARSHALL on behalf of Grace Louise Dahlquist.
   04/25/2018                                                    (MARSHALL, WILLIAM) (Entered: 04/25/2018)

                                       22                        Schedule G - Executory Contracts and Unexpired Leases Filed by
                                       (1 pg)                    WILLIAM P. MARSHALL on behalf of Grace Louise Dahlquist.
   04/25/2018                                                    (MARSHALL, WILLIAM) (Entered: 04/25/2018)

                                       23                        Schedule H - Your Codebtors Filed by WILLIAM P. MARSHALL on
                                       (1 pg)                    behalf of Grace Louise Dahlquist. (MARSHALL, WILLIAM) (Entered:
   04/25/2018                                                    04/25/2018)

                                       24                        Schedule I - Your Income Filed by WILLIAM P. MARSHALL on
                                       (2 pgs)                   behalf of Grace Louise Dahlquist. (MARSHALL, WILLIAM) (Entered:
   04/25/2018                                                    04/25/2018)

                                       25                        Schedule J - Your Expenses Filed by WILLIAM P. MARSHALL on
                                       (2 pgs)                   behalf of Grace Louise Dahlquist. (MARSHALL, WILLIAM) (Entered:
   04/25/2018                                                    04/25/2018)

                                       26                        Objection to Confirmation of Plan Filed by MICHELLE JEANNE
                                       (135 pgs; 6 docs)         STRANEN on behalf of Gwynedd Club Condominium Association
                                                                 (related document(s)15). (Attachments: # 1 Proposed Order # 2 Exhibit
                                                                 Part 1 # 3 Exhibit Part 2 # 4 Exhibit Part 3 # 5 Service List)
   04/30/2018                                                    (STRANEN, MICHELLE) (Entered: 04/30/2018)

                                       27                        Meeting of Creditors. The Debtor has filed a Plan. This Plan proposes
                                       (2 pgs)                   payment to the trustee of $230.00 per month for 60 months. Filed by
                                                                 FREDERICK L. REIGLE. 341(a) meeting to be held on 6/8/2018 at
                                                                 10:00 AM at 1234 Market Street. Objection to Dischargeability of
                                                                 Certain Debts due: 8/7/2018. Proofs of Claims due by 6/6/2018.
                                                                 Government Proof of Claim Deadline: 09/24/2018.Confirmation
                                                                 Hearing scheduled 7/18/2018 at 09:30 AM at nix3 - Courtroom #3.
   05/09/2018                                                    (REIGLE, FREDERICK) (Entered: 05/09/2018)

                                       28                        BNC Certificate of Mailing - Meeting of Creditors. Number of Notices
                                       (4 pgs)                   Mailed: (related document(s) (Related Doc # 27)). No. of Notices: 39.
   05/11/2018                                                    Notice Date 05/11/2018. (Admin.) (Entered: 05/12/2018)

                                       29                        Certificate of No Response to Filed by WILLIAM P. MARSHALL on
                                       (3 pgs; 3 docs)           behalf of Grace Louise Dahlquist (related document(s)13).
                                                                 (Attachments: # 1 Service List # 2 Proposed Order) (MARSHALL,
   05/15/2018                                                    WILLIAM) (Entered: 05/15/2018)

   05/16/2018                          30                        Hearing not Held on 13 Motion for Relief from Stay . Fee Amount
                                                                 $181.00, Filed by Grace Louise Dahlquist Represented by WILLIAM P.

https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                  4/16
7/12/2021     Case 21-11829-amc                 Doc 8-3     Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50 Desc
                                                          Exhibit   Page    6 of  17
                                                               MARSHALL (Counsel). Objections due by 5/7/2018. (Attachments: # 1
                                                                 Proposed Order # 2 certificate of service) filed by Debtor Grace Louise
                                                                 Dahlquist (related document(s),13). Order entered . (D., Stacey)
                                                                 (Entered: 05/17/2018)

                                       31                        Order Granting Motion For Relief From Stay filed by debtor, Grace
                                       (1 pg)                    Louise Dahlquist. (Related Doc # 13) (D., Stacey) (Entered:
   05/22/2018                                                    05/23/2018)

                                       32                        Notice of Appearance and Request for Notice by MICHAEL D.
                                       (2 pgs)                   VAGNONI Filed by MICHAEL D. VAGNONI on behalf of
                                                                 Montgomery County Tax Claim Bureau. (VAGNONI, MICHAEL)
   05/24/2018                                                    (Entered: 05/24/2018)

                                       33                        Certificate of Service to Notice of Appearance and Request for Notice
                                       (2 pgs)                   by Michael D. Vagnoni Filed by MICHAEL D. VAGNONI on behalf of
                                                                 Montgomery County Tax Claim Bureau (related document(s)32).
   05/24/2018                                                    (VAGNONI, MICHAEL) (Entered: 05/24/2018)

                                       34                        BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)                   (Related Doc # 31)). No. of Notices: 2. Notice Date 05/25/2018.
   05/25/2018                                                    (Admin.) (Entered: 05/26/2018)

                                       35                        Motion For Sanctions for Violation of the Automatic Stay Filed by
                                       (18 pgs; 9 docs)          Grace Louise Dahlquist Represented by WILLIAM P. MARSHALL
                                                                 (Counsel). (Attachments: # 1 Proposed Order # 2 Exhibit # 3 Exhibit #
                                                                 4 Exhibit # 5 Exhibit # 6 Exhibit # 7 Exhibit # 8 Service List)
   06/13/2018                                                    (MARSHALL, WILLIAM) (Entered: 06/13/2018)

                                       36                        Notice of (related document(s): 35 Motion For Sanctions for Violation
                                       (2 pgs)                   of the Automatic Stay ) Filed by Grace Louise Dahlquist. Hearing
                                                                 scheduled 7/18/2018 at 09:30 AM at nix3 - Courtroom #3.
   06/13/2018                                                    (MARSHALL, WILLIAM) (Entered: 06/13/2018)

                                                                 Meeting of Creditors Held and Concluded on: 6/8/2018. (REIGLE,
   06/15/2018                                                    FREDERICK) (Entered: 06/15/2018)

                                       37                        Response to Motion for Sanctions for Violation of the Automatic Stay
                                       (9 pgs; 3 docs)           filed by Debtor Grace Louise Dahlquist Filed by Gwynedd Club
                                                                 Condominium Association (related document(s)35). (Attachments: # 1
                                                                 Proposed Order # 2 Service List) (STRANEN, MICHELLE) (Entered:
   06/27/2018                                                    06/27/2018)

                                       38                        Case reassigned to Trustee William C. Miller Involvement of Trustee
   07/18/2018                                                    Frederick L. Reigle Terminated . (A., Clarice) (Entered: 07/18/2018)

                                       39                        Hearing Continued on Confirmation Hearing scheduled 9/19/2018 at
   07/18/2018                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 07/19/2018)

                                       40                        Hearing Continued on 35 Motion For Sanctions for Violation of the
                                                                 Automatic Stay Filed by Grace Louise Dahlquist Represented by
                                                                 WILLIAM P. MARSHALL (Counsel). (Attachments: # 1 Proposed
                                                                 Order # 2 Exhibit # 3 Exhibit # 4 Exhibit # 5 Exhibit # 6 Exhibit # 7
                                                                 Exhibit # 8 Service List) filed by Debtor Grace Louise Dahlquist.
                                                                 Hearing scheduled 8/15/2018 at 09:30 AM at nix3 - Courtroom #3. (D.,
   07/18/2018                                                    Stacey) (Entered: 07/19/2018)

https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                    5/16
7/12/2021     Case 21-11829-amc                 Doc 8-3     Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50              Desc
                                                          Exhibit Page 7 of 17
   08/13/2018                          41                        Brief Pursuant to Court's Direction Filed by MICHELLE JEANNE
                                       (169 pgs; 14 docs)        STRANEN on behalf of Gwynedd Club Condominium Association.
                                                                 (Attachments: # 1 Exhibit Exhibit A # 2 Exhibit Exhibit B # 3 Exhibit
                                                                 Exhibit C # 4 Exhibit Exhibit D # 5 Exhibit Exhibit E # 6 Exhibit
                                                                 Exhibit F # 7 Exhibit Exhibit G # 8 Exhibit Exhibit H # 9 Exhibit
                                                                 Exhibit I # 10 Exhibit Exhibit J # 11 Exhibit Exhibit K # 12 Exhibit
                                                                 Exhibit L # 13 Service List) (STRANEN, MICHELLE) (Entered:
                                                                 08/13/2018)

                                       42                        Brief Filed by WILLIAM P. MARSHALL on behalf of Grace Louise
                                       (10 pgs)                  Dahlquist (related document(s)35). (MARSHALL, WILLIAM)
   08/14/2018                                                    (Entered: 08/14/2018)

                                       43                        Status Hearing Held on Motion for sanctions. Revised order to be
   08/15/2018                                                    submitted. (D., Stacey) (Entered: 08/15/2018)

                                       44                        Motion to Dismiss Case. feasibility and underfunding Filed by
                                       (4 pgs; 3 docs)           WILLIAM MILLER*R Represented by WILLIAM MILLER*R
                                                                 (Counsel). (Attachments: # 1 Proposed Order # 2 Certificate of Service)
   08/16/2018                                                    (MILLER*R, WILLIAM) (Entered: 08/16/2018)

                                       45                        Notice of (related document(s): 44 Motion to Dismiss Case. feasibility
                                       (2 pgs)                   and underfunding ) Motion, Response Deadline and Hearing Date Filed
                                                                 by WILLIAM MILLER*R. Hearing scheduled 9/19/2018 at 09:30 AM
                                                                 at nix3 - Courtroom #3. (MILLER*R, WILLIAM) (Entered:
   08/16/2018                                                    08/16/2018)

                                       46                        Proposed Consent Order RE: Filed by WILLIAM P. MARSHALL on
                                       (1 pg)                    behalf of Grace Louise Dahlquist (related document(s)35).
   08/20/2018                                                    (MARSHALL, WILLIAM) (Entered: 08/20/2018)

                                       47                        Certificate of Service Filed by WILLIAM P. MARSHALL on behalf of
                                       (1 pg)                    Grace Louise Dahlquist (related document(s)42). (MARSHALL,
   08/20/2018                                                    WILLIAM) (Entered: 08/20/2018)

                                       48                        Order : Motion For Sanctions for Violation of the Automatic Stay
                                       (1 pg)                    (Related Doc # 35) Ordered that the sheriff sale conducted on 17
                                                                 Shannon Drive, North Wales, PA is VOID. (D., Stacey) (Entered:
   08/21/2018                                                    08/21/2018)

                                       49                        BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)                   (Related Doc # 48)). No. of Notices: 3. Notice Date 08/23/2018.
   08/23/2018                                                    (Admin.) (Entered: 08/24/2018)

                                       50                        Response to Motion to Dismiss Case for Other filed by Trustee
                                       (1 pg)                    WILLIAM MILLER*R Filed by Grace Louise Dahlquist (related
   08/28/2018                                                    document(s)44). (MARSHALL, WILLIAM) (Entered: 08/28/2018)

                                       51                        Amended Chapter 13 Plan Filed by Grace Louise Dahlquist (related
   09/17/2018                          (9 pgs)                   document(s)15). (MARSHALL, WILLIAM) (Entered: 09/17/2018)

                                       52                        Objection to Confirmation of Plan Filed by Gwynedd Club
                                       (145 pgs; 5 docs)         Condominium Association (related document(s)51). (Attachments: # 1
                                                                 Proposed Order # 2 Exhibit Exhibit A # 3 Exhibit Exhibit B # 4 Service
   09/18/2018                                                    List)(STRANEN, MICHELLE) (Entered: 09/18/2018)


https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                  6/16
7/12/2021     Case 21-11829-amc                Doc 8-3      Filed 07/12/21       Entered
                                                                      Live Database Area  07/12/21 16:52:50 Desc
   09/18/2018                          53                 Exhibit    Page    8 of  17
                                                               Objection to Claim Number 1 by Claimant Gwynedd Club
                                       (6 pgs)                   Condominium Ass'n. Filed by Grace Louise Dahlquist. (MARSHALL,
                                                                 WILLIAM) (Entered: 09/18/2018)

                                       54                        Confirmation Hearing Continued on 39 Confirmation Hearing
                                                                 scheduled 11/14/2018 at 09:30 AM at nix3 - Courtroom #3. (L., Linda)
   09/19/2018                                                    (Entered: 09/21/2018)

                                       55                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). Hearing scheduled 11/14/2018 at
   09/19/2018                                                    09:30 AM at nix3 - Courtroom #3. (L., Linda) (Entered: 09/21/2018)

                                       56                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 2/13/2019 at 09:30 AM at
   11/14/2018                                                    nix3 - Courtroom #3. (D., Stacey) (Entered: 11/16/2018)

                                       57                        Hearing Continued on Confirmation Hearing scheduled 2/13/2019 at
   11/14/2018                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 11/16/2018)

                                       58                        Case reassigned to Trustee Scott Waterman Involvement of Trustee
   01/07/2019                                                    William Miller Terminated. (E., Violet) (Entered: 01/08/2019)

                                       59                        Notice of Objection to claim Filed by Grace Louise Dahlquist (related
                                       (2 pgs)                   document(s)53). Hearing scheduled 3/13/2019 at 09:30 AM at nix3 -
   02/11/2019                                                    Courtroom #3. (MARSHALL, WILLIAM) (Entered: 02/11/2019)

                                       60                        Confirmation Hearing Continued on 27 Confirmation Hearing
                                                                 scheduled 4/10/2019 at 09:30 AM at nix3 - Courtroom #3. (S.,
   02/13/2019                                                    Antoinette) (Entered: 02/14/2019)

                                       61                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). Hearing scheduled 4/10/2019 at
                                                                 09:30 AM at nix3 - Courtroom #3. (S., Antoinette) (Entered:
   02/13/2019                                                    02/14/2019)

                                       62                        Objection to Objection to Claim filed by Debtor Grace Louise Dahlquist
                                       (211 pgs; 10 docs)        Filed by Gwynedd Club Condominium Association (related
                                                                 document(s)53). (Attachments: # 1 Proposed Order # 2 Exhibit A # 3
                                                                 Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit E # 7 Exhibit F # 8
                                                                 Exhibit G # 9 Service List) (STRANEN, MICHELLE) (Entered:
   02/22/2019                                                    02/22/2019)

                                       63                        Hearing Continued on 53 Objection to Claim Number 1 by Claimant
                                                                 Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 filed by Debtor Grace Louise Dahlquist. Hearing scheduled 5/29/2019
   03/13/2019                                                    at 09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 03/15/2019)

   03/13/2019                          64                        *** Duplicate Entry*** Hearing Continued on 53 Objection to Claim
                                                                 Number 1 by Claimant Gwynedd Club Condominium Ass'n. Filed by
                                                                 Grace Louise Dahlquist. filed by Debtor Grace Louise Dahlquist.
                                                                 Hearing scheduled 5/29/2019 at 09:30 AM at nix3 - Courtroom #3. (D.,
                                                                 Stacey) Modified on 3/15/2019 (D., Stacey). (Entered: 03/15/2019)
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                  7/16
7/12/2021     Case 21-11829-amc                Doc 8-3      Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50             Desc
                                                          Exhibit Page 9 of 17
                                       65                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 5/29/2019 at 09:30 AM at
   04/10/2019                                                    nix3 - Courtroom #3. (D., Stacey) (Entered: 04/12/2019)

                                       66                        Hearing Continued on Confirmation Hearing scheduled 5/29/2019 at
   04/10/2019                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 04/12/2019)

                                       67                        Hearing Continued on Confirmation Hearing scheduled 7/31/2019 at
   05/29/2019                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 05/29/2019)

                                       68                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 7/31/2019 at 09:30 AM at
   05/29/2019                                                    nix3 - Courtroom #3. (D., Stacey) (Entered: 05/29/2019)

                                       69                        Hearing Continued on 53 Objection to Claim Number 1 by Claimant
                                                                 Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 filed by Debtor Grace Louise Dahlquist. Hearing scheduled 7/31/2019
   05/29/2019                                                    at 09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 05/29/2019)

                                       70                        Confirmation Hearing Continued on 27 Confirmation Hearing
                                                                 scheduled 9/18/2019 at 09:30 AM at nix3 - Courtroom #3. (S.,
   07/31/2019                                                    Antoinette) (Entered: 08/01/2019)

                                       71                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). Hearing scheduled 9/18/2019 at
                                                                 09:30 AM at nix3 - Courtroom #3. (S., Antoinette) (Entered:
   07/31/2019                                                    08/01/2019)

                                       72                        Hearing Continued on 53 Objection to Claim Number 1 by Claimant
                                                                 Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 Hearing scheduled 9/18/2019 at 09:30 AM at nix3 - Courtroom #3. (S.,
   07/31/2019                                                    Antoinette) (Entered: 08/01/2019)

                                       73                        Hearing Continued on Confirmation Hearing scheduled 11/13/2019 at
   09/18/2019                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 09/20/2019)

                                       74                        Hearing Continued on 53 Objection to Claim Number 1 by Claimant
                                                                 Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 filed by Debtor Grace Louise Dahlquist. Hearing scheduled 11/13/2019
   09/18/2019                                                    at 09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 09/20/2019)

                                       75                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 11/13/2019 at 09:30 AM at
   09/18/2019                                                    nix3 - Courtroom #3. (D., Stacey) (Entered: 09/20/2019)


https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                 8/16
7/12/2021     Case 21-11829-amc                 Doc 8-3 Filed 07/12/21        Entered
                                                                   Live Database Area   07/12/21 16:52:50 Desc
   11/06/2019                          76              Exhibit   Page    10  of  17
                                                            Objection to Confirmation of Plan Filed by Montgomery County Tax
                                       (23 pgs; 5 docs)          Claim Bureau (related document(s)51). (Attachments: # 1 Exhibit A # 2
                                                                 Exhibit B # 3 Proposed Order # 4 Certificate of Service)(VAGNONI,
                                                                 MICHAEL) (Entered: 11/06/2019)

                                       77                        Hearing Continued on 53 Objection to Claim Number 1 by Claimant
                                                                 Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 filed by Debtor Grace Louise Dahlquist. Hearing scheduled 1/8/2020 at
   11/13/2019                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 11/15/2019)

                                       78                        Hearing Continued on Confirmation Hearing scheduled 1/8/2020 at
   11/13/2019                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 11/15/2019)

                                       79                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 1/8/2020 at 09:30 AM at
   11/13/2019                                                    nix3 - Courtroom #3. (D., Stacey) (Entered: 11/15/2019)

                                       80                        Hearing Re-Set on 53 Objection to Claim Number 1 by Claimant
                                       (1 pg)                    Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 filed by Debtor Grace Louise Dahlquist. Hearing rescheduled 1/7/2020
   12/06/2019                                                    at 09:30 AM at nix3 - Courtroom #3. (R., Joan) (Entered: 12/06/2019)

                                       81                        BNC Certificate of Mailing - Hearing Set. Number of Notices Mailed:
                                       (2 pgs)                   (related document(s) (Related Doc # 80)). No. of Notices: 4. Notice
   12/08/2019                                                    Date 12/08/2019. (Admin.) (Entered: 12/09/2019)

                                       85                        Copy of Order from The Supreme Court of Pennsylvania Middle
                                       (1 pg)                    District Re: And Now this 31st day of December 2019, the Petition for
   12/31/2019                                                    Allowance of Appeal is DENIED. (D., Stacey) (Entered: 01/10/2020)

                                       82                        Hearing Continued on 53 Objection to Claim Number 1 by Claimant
                                                                 Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 filed by Debtor Grace Louise Dahlquist. Hearing scheduled 1/15/2020
   01/07/2020                                                    at 09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 01/09/2020)

                                       83                        Hearing Continued on Confirmation Hearing scheduled 2/5/2020 at
   01/08/2020                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 01/10/2020)

                                       84                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 2/5/2020 at 09:30 AM at
   01/08/2020                                                    nix3 - Courtroom #3. (D., Stacey) (Entered: 01/10/2020)

                                       86                        BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)                   (Related Doc # 85)). No. of Notices: 3. Notice Date 01/12/2020.
   01/12/2020                                                    (Admin.) (Entered: 01/13/2020)

                                       87                        Stipulation By Gwynedd Club Condominium Association and Between
                                       (2 pgs)                   Grace Louise Dahlquist . Filed by MICHELLE JEANNE STRANEN on
                                                                 behalf of Gwynedd Club Condominium Association. (STRANEN,
   01/14/2020                                                    MICHELLE) (Entered: 01/14/2020)

https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                  9/16
7/12/2021     Case 21-11829-amc                 Doc 8-3 Filed 07/12/21      Entered
                                                                 Live Database Area 07/12/21 16:52:50                     Desc
                                                       Exhibit Page 11 of 17
   01/15/2020                          88                        Order re: Granting the Stipulation By Gwynedd Club Condominium
                                       (2 pgs)                   Association and Between Grace Louise Dahlquist . Filed by
                                                                 MICHELLE JEANNE STRANEN on behalf of Gwynedd Club
                                                                 Condominium Association (related document(s)87). (D., Stacey)
                                                                 (Entered: 01/16/2020)

                                       89                        Hearing Continued on 53 Objection to Claim Number 1 by Claimant
                                                                 Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 filed by Debtor Grace Louise Dahlquist. Hearing scheduled 2/5/2020 at
   01/15/2020                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 01/16/2020)

                                       90                        BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (3 pgs)                   (Related Doc # 88)). No. of Notices: 3. Notice Date 01/18/2020.
   01/18/2020                                                    (Admin.) (Entered: 01/19/2020)

                                       91                        Praecipe to Attach Exhibits to Objection to Proof of Claim one, exhibits
                                       (64 pgs; 5 docs)          B,D,E and F Filed by WILLIAM P. MARSHALL on behalf of Grace
                                                                 Louise Dahlquist. (Attachments: # 1 Exhibit # 2 Exhibit # 3 Exhibit # 4
                                                                 Exhibit) (MARSHALL, WILLIAM). Related document(s) 53 Objection
                                                                 to Claim filed by Debtor Grace Louise Dahlquist.** Modified to add
   02/03/2020                                                    exhibits** Modified on 2/4/2020 (D., Stacey). (Entered: 02/03/2020)

                                       92                        Praecipe to Attach Exhibits to Debtors proof of claim one (Exh A) Filed
                                       (109 pgs; 5 docs)         by WILLIAM P. MARSHALL on behalf of Grace Louise Dahlquist.
                                                                 (Attachments: # 1 part one of 4 # 2 part 2 of 4 # 3 part 3 of 4 # 4 part 4
   02/03/2020                                                    of 4) (MARSHALL, WILLIAM) (Entered: 02/03/2020)

                                       93                        Praecipe to Attach Exhibits to objection to proof of claim one (Exh C)
                                       (161 pgs; 6 docs)         Filed by WILLIAM P. MARSHALL on behalf of Grace Louise
                                                                 Dahlquist. (Attachments: # 1 part one of 5 # 2 part 2 of 5 # 3 part 3 of 5
                                                                 # 4 part 4 of 5 # 5 part 5 of 5) (MARSHALL, WILLIAM) (Entered:
   02/03/2020                                                    02/03/2020)

                                       94                        Brief of Debtor in support of her objections Filed by WILLIAM P.
                                       (10 pgs)                  MARSHALL on behalf of Grace Louise Dahlquist (related
   02/03/2020                                                    document(s)53). (MARSHALL, WILLIAM) (Entered: 02/03/2020)

                                       95                        Certificate of Service Filed by WILLIAM P. MARSHALL on behalf of
                                       (1 pg)                    Grace Louise Dahlquist (related document(s)94, 92, 93, 91).
   02/05/2020                                                    (MARSHALL, WILLIAM) (Entered: 02/05/2020)

                                       96                        Hearing Not Held on 53 Objection to Claim Number 1 by Claimant
                                                                 Gwynedd Club Condominium Ass'n. Filed by Grace Louise Dahlquist.
                                                                 filed by Debtor Grace Louise Dahlquist (related document(s),53). Under
   02/05/2020                                                    advisement. (D., Stacey) (Entered: 02/07/2020)

                                       97                        Hearing Continued on Confirmation Hearing scheduled 4/1/2020 at
   02/05/2020                                                    09:30 AM at nix3 - Courtroom #3. (D., Stacey) (Entered: 02/07/2020)

                                       98                        Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 4/1/2020 at 09:30 AM at
   02/05/2020                                                    nix3 - Courtroom #3. (D., Stacey) (Entered: 02/07/2020)


https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                  10/16
7/12/2021     Case 21-11829-amc                 Doc 8-3 Filed 07/12/21         Entered
                                                                    Live Database Area 07/12/21 16:52:50 Desc
   02/24/2020                          99              Exhibit    Page    12  of  17
                                                            Brief Filed by MICHELLE JEANNE STRANEN on behalf of
                                       (66 pgs; 3 docs)          Gwynedd Club Condominium Association. (Attachments: # 1 Exhibit
                                                                 Exhibit 1 # 2 Service List) (STRANEN, MICHELLE) (Entered:
                                                                 02/24/2020)

                                       100                       Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). Hearing scheduled 5/6/2020 at
   04/01/2020                                                    09:30 AM at nix3 - Courtroom #3. (R., Joan) (Entered: 04/01/2020)

                                       101                       Hearing Continued Confirmation . Confirmation Hearing scheduled
                                                                 5/6/2020 at 09:30 AM at nix3 - Courtroom #3. (R., Joan) (Entered:
   04/01/2020                                                    04/01/2020)

                                       102                       Order Denying Objection to Claim Number 1 by Claimant Gwynedd
                                       (9 pgs)                   Club Condominium Ass'n. Filed by Grace Louise Dahlquist. (related
   04/27/2020                                                    document(s)53). (R., Sara) (Entered: 04/27/2020)

                                       103                       BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (10 pgs)                  (Related Doc # 102)). No. of Notices: 3. Notice Date 04/29/2020.
   04/29/2020                                                    (Admin.) (Entered: 04/30/2020)

                                       104                       **Incorrect Entry - Re-docketed- See Document No. 106** Motion To
                                       (118 pgs; 16 docs)        Stay Filed by Carney Heaing & Cooling, Inc. Represented by HAROLD
                                                                 E. VILETTO (Counsel). (Attachments: # 1 Exhibit Exhibit A # 2
                                                                 Exhibit Exhibit B # 3 Exhibit Exhibit C # 4 Exhibit Exhibit D # 5
                                                                 Exhibit Exhibit E # 6 Exhibit Exhibit F # 7 Exhibit Exhibit G # 8
                                                                 Exhibit Exhibit H # 9 Exhibit Exhibit I # 10 Exhibit Exhibit J # 11
                                                                 Exhibit Exhibit K # 12 Exhibit Exhibit L # 13 Exhibit Exhibit M # 14
                                                                 Exhibit Exhibit N # 15 Service List Certificate of Service) (VILETTO,
   05/01/2020                                                    HAROLD) Modified on 5/1/2020 (R., Sara). (Entered: 05/01/2020)

                                       105                       Proposed Orders re: Motion for Clarification that Automatic Stay does
                                       (3 pgs; 2 docs)           not Apply, or in the alternative, Motion for Relief from Stay Filed by
                                                                 Bill Kraekel, Carney Plumbing, Heating & Cooling, Inc. Represented
                                                                 by HAROLD E. VILETTO (Counsel). (Attachments: # 1 Proposed
                                                                 Order) (VILETTO, HAROLD). (Related document(s) 106) **Modified
                                                                 on 5/1/2020 to add linkage and fix entry (R., Sara).** (Entered:
   05/01/2020                                                    05/01/2020)

                                       106                       **Correct Entry** Motion for Clarification that Automatic Stay does
                                       (118 pgs; 3 docs)         not Apply, or in the alternative, Motion for Relief from Stay. Fee
                                                                 Amount $181.00, Filed by Bill Kraekel, Carney Plumbing, Heating &
                                                                 Cooling, Inc. Represented by HAROLD E. VILETTO (Counsel).
                                                                 (Attachments: # 1 Exhibit A through N # 2 Certificate of Service) (R.,
   05/01/2020                                                    Sara) (Entered: 05/01/2020)

                                       107                       Fee Due $181 Motion to Confirm Termination or Absence of Stay filed
                                       (1 pg)                    by Creditor Carney Plumbing, Heating & Cooling, Inc., Creditor Bill
                                                                 Kraekel, Motion for Relief From Stay (related document(s)106). Fee
   05/01/2020                                                    due by 5/8/2020. (R., Sara) (Entered: 05/01/2020)

                                                                 Receipt of Motion for Relief From Stay(18-12049-jkf) ( 181.00) Filing
                                                                 Fee. Receipt number 22424867. Fee Amount $ 181.00. (re: Doc# 106)
   05/01/2020                                                    (U.S. Treasury) (Entered: 05/01/2020)

   05/04/2020                          108                       Notice of (related document(s): 106 Motion to Confirm Termination or
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                   11/16
7/12/2021     Case 21-11829-amc              Doc 8-3 Filed 07/12/21       Entered
                                                               Live Database Area    07/12/21 16:52:50 Desc
                                       (3 pgs)      Exhibit   Page   13  of  17
                                                         Absence of Stay) Filed by Carney Plumbing, Heating & Cooling, Inc..
                                                                 Hearing scheduled 5/27/2020 at 09:30 AM at nix3 - Courtroom #3.
                                                                 (VILETTO, HAROLD) (Entered: 05/04/2020)

                                       109                       Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 6/3/2020 at 09:30 AM at
   05/06/2020                                                    nix3 - Courtroom #3. (R., Joan) (Entered: 05/06/2020)

                                       110                       Hearing Continued on Confirmation . Confirmation Hearing scheduled
                                                                 6/3/2020 at 09:30 AM at nix3 - Courtroom #3. (R., Joan) (Entered:
   05/06/2020                                                    05/06/2020)

                                       111                       Hearing Held on 106 Motion for Clarification that Automatic Stay does
                                                                 not Apply, or in the alternative, Motion for Relief from Stay. Fee
                                                                 Amount $181.00, Filed by Bill Kraekel, Carney Plumbing, Heating &
                                                                 Cooling, Inc. Represented by HAROLD E. VILETTO (Counsel).
                                                                 (Attachments: # 1 Exhibit A through N # 2 Certificate of Service) (R.,
                                                                 Sara) filed by Creditor Carney Plumbing, Heating & Cooling, Inc.,
                                                                 Creditor Bill Kraekel; ORDER (related document(s),106). (R., Joan)
   05/27/2020                                                    (Entered: 05/27/2020)

                                       112                       Order Granting Motion for Clarification that Automatic Stay does not
                                       (2 pgs)                   Apply, or in the alternative, Motion for Relief from Stay Filed by Bill
                                                                 Kraekel, Carney Plumbing, Heating & Cooling, Inc. Represented by
                                                                 HAROLD E. VILETTO (Related Doc # 106) (R., Sara) (Entered:
   05/28/2020                                                    05/29/2020)

                                       113                       BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (3 pgs)                   (Related Doc # 112)). No. of Notices: 3. Notice Date 05/31/2020.
   05/31/2020                                                    (Admin.) (Entered: 06/01/2020)

                                       114                       Amended Schedule A to reflect final determination of item 34 on
                                       (6 pgs)                   schedule Filed by WILLIAM P. MARSHALL on behalf of Grace
   06/02/2020                                                    Louise Dahlquist. (MARSHALL, WILLIAM) (Entered: 06/02/2020)

                                       115                       Second Amended Chapter 13 Plan Filed by Grace Louise Dahlquist
                                       (9 pgs)                   (related document(s)15, 51). (MARSHALL, WILLIAM) (Entered:
   06/02/2020                                                    06/02/2020)

                                       116                       Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R (Counsel). (Attachments: # 1 Proposed Order #
                                                                 2 Certificate of Service) (MILLER*R, WILLIAM) filed by Trustee
                                                                 WILLIAM MILLER*R. Hearing scheduled 7/15/2020 at 09:30 AM at
   06/03/2020                                                    nix3 - Courtroom #3. (R., Joan) (Entered: 06/03/2020)

                                       117                       Certificate of Service Filed by WILLIAM P. MARSHALL on behalf of
                                       (3 pgs; 2 docs)           Grace Louise Dahlquist (related document(s)115). (Attachments: # 1
   06/03/2020                                                    Service List) (MARSHALL, WILLIAM) (Entered: 06/03/2020)

   06/03/2020                          118                       Motion to Avoid Lien with Gwynedd Club Condo Assn Filed by Grace
                                       (6 pgs; 3 docs)           Louise Dahlquist Represented by WILLIAM P. MARSHALL
                                                                 (Counsel). (Attachments: # 1 Proposed Order # 2 Service List)
                                                                 (MARSHALL, WILLIAM) (Entered: 06/03/2020)
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                                    12/16
7/12/2021     Case 21-11829-amc                 Doc 8-3 Filed 07/12/21      Entered
                                                                 Live Database Area 07/12/21 16:52:50                 Desc
                                                       Exhibit Page 14 of 17
                                       119                       Notice of (related document(s): 118 Motion to Avoid Lien with
                                       (2 pgs)                   Gwynedd Club Condo Assn ) Filed by Grace Louise Dahlquist. Hearing
                                                                 scheduled 7/8/2020 at 09:30 AM at nix3 - Courtroom #3.
   06/03/2020                                                    (MARSHALL, WILLIAM) (Entered: 06/03/2020)

                                       120                       Hearing Continued on Confirmation. Hearing scheduled 7/15/2020 at
   06/03/2020                                                    09:30 AM at nix3 - Courtroom #3. (R., Sara) (Entered: 06/10/2020)

                                       121                       Objection to Confirmation of Plan Filed by MICHELLE JEANNE
                                       (145 pgs; 8 docs)         STRANEN on behalf of Gwynedd Club Condominium Association
                                                                 (related document(s)115). (Attachments: # 1 Proposed Order # 2
                                                                 Exhibit Ex A Pt 1 # 3 Exhibit Ex A Pt 2 # 4 Exhibit Ex A Pt 3 # 5
                                                                 Exhibit Ex A Pt 4 # 6 Exhibit Ex B # 7 Service List) (STRANEN,
   06/15/2020                                                    MICHELLE) (Entered: 06/15/2020)

                                       122                       Response to Motion to Avoid Lien filed by Debtor Grace Louise
                                       (42 pgs; 4 docs)          Dahlquist Filed by Gwynedd Club Condominium Association (related
                                                                 document(s)118). (Attachments: # 1 Proposed Order # 2 Exhibit # 3
   06/15/2020                                                    Service List) (STRANEN, MICHELLE) (Entered: 06/15/2020)

                                       123                       Withdrawal of Appearance of Harold E. Viletto and entry of appearance
                                       (3 pgs)                   of n/a Filed by HAROLD E. VILETTO on behalf of Carney Plumbing,
   06/19/2020                                                    Heating & Cooling, Inc.. (VILETTO, HAROLD) (Entered: 06/19/2020)

                                       124                       Case reassigned to Judge Ashely M. Chan Involvement of Judge Jean
   06/26/2020                                                    K. FitzSimon Terminated . (A., Clarice) (Entered: 06/26/2020)

                                       125                       Hearing Continued on 118 Motion to Avoid Lien with Gwynedd Club
                                                                 Condo Assn Filed by Grace Louise Dahlquist Represented by
                                                                 WILLIAM P. MARSHALL. Hearing scheduled 7/15/2020 at 09:30 AM
   07/08/2020                                                    at nix4 - Courtroom #4. (R., Sara) (Entered: 07/08/2020)

                                       126                       Hearing Continued on 118 Motion to Avoid Lien with Gwynedd Club
                                                                 Condo Assn Filed by Grace Louise Dahlquist Represented by
                                                                 WILLIAM P. MARSHALL (Counsel). Hearing scheduled 11/18/2020
                                                                 at 11:00 AM at nix4 - Courtroom #4; Debtor Atty brief 8/14/20;
                                                                 Respondent 9/14/20; Debtor reply 10/5/20 and Condo reply 11/2/20.
   07/15/2020                                                    (R., Joan) (Entered: 07/15/2020)

                                       127                       Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R. Hearing scheduled 11/18/2020 at 11:00 AM at
   07/15/2020                                                    nix4 - Courtroom #4. (R., Sara) (Entered: 07/16/2020)

                                       128                       Hearing Continued on Confirmation. Hearing scheduled 11/18/2020 at
   07/15/2020                                                    11:00 AM at nix4 - Courtroom #4. (R., Sara) (Entered: 07/16/2020)

                                       129                       Chapter 13 Trustee Annual Report filed by Filed by SCOTT F.
                                       (1 pg)                    WATERMAN (Chapter 13). (WATERMAN (Chapter 13), SCOTT)
   08/14/2020                                                    (Entered: 08/14/2020)

                                       130                       Brief in support of motion to avoid liens Filed by WILLIAM P.
                                       (5 pgs)                   MARSHALL on behalf of Grace Louise Dahlquist (related
   08/14/2020                                                    document(s)118). (MARSHALL, WILLIAM) (Entered: 08/14/2020)


https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                              13/16
7/12/2021     Case 21-11829-amc            Doc 8-3 Filed 07/12/21         Entered
                                                               Live Database Area 07/12/21 16:52:50 Desc
   09/14/2020                          131        Exhibit    Page    15  of  17
                                                       Brief Filed by MICHELLE JEANNE STRANEN on behalf of
                                       (5 pgs; 2 docs)           Gwynedd Club Condominium Association (related document(s)122).
                                                                 (Attachments: # 1 Service List) (STRANEN, MICHELLE) (Entered:
                                                                 09/14/2020)

                                       132                       Brief in Reply Filed by WILLIAM P. MARSHALL on behalf of Grace
                                       (4 pgs)                   Louise Dahlquist (related document(s)130, 131). (MARSHALL,
   10/05/2020                                                    WILLIAM) (Entered: 10/05/2020)

                                       133                       Supplemental Brief in Support of the Response in Opposition to
                                       (55 pgs; 2 docs)          Debtor's Motion to Avoid Liens Filed by Gwynedd Club Condominium
                                                                 Association (related document(s)122). (Attachments: # 1 Exhibit)
                                                                 (STRANEN, MICHELLE). **Modified on 11/3/2020 by (R., Sara).**
   11/02/2020                                                    (Entered: 11/02/2020)

                                                                 Corrective Entry re: Supplemental Brief in Support of the Response in
                                                                 Opposition to Debtor's Motion to Avoid Liens Filed by Gwynedd Club
                                                                 Condominium Association (related document(s)133). **modified to
                                                                 reflect correct linkage and named document filed (R., Sara)** (Entered:
   11/03/2020                                                    11/03/2020)

                                       134                       Hearing Continued on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
                                                                 WILLIAM MILLER*R. Hearing scheduled 11/25/2020 at 11:00 AM at
   11/18/2020                                                    nix4 - Courtroom #4. (R., Sara) (Entered: 11/19/2020)

                                       135                       Hearing Continued on Confirmation. Hearing scheduled 11/25/2020 at
   11/18/2020                                                    11:00 AM at nix4 - Courtroom #4. (R., Sara) (Entered: 11/19/2020)

                                       136                       Hearing Continued on 118 Motion to Avoid Lien with Gwynedd Club
                                                                 Condo Assn Filed by Grace Louise Dahlquist Represented by
                                                                 WILLIAM P. MARSHALL. Hearing scheduled 11/25/2020 at 11:00
   11/18/2020                                                    AM at nix4 - Courtroom #4. (R., Sara) (Entered: 11/19/2020)

                                       137                       Order Granting Motion to Dismiss Case (Related Doc # 44) (D., Stacey)
   11/25/2020                          (1 pg)                    (Entered: 11/25/2020)

                                       138                       Order Denying Motion To Avoid Lien for reasons stated in open court.
   11/25/2020                          (1 pg)                    (Related Doc # 118) (D., Stacey) (Entered: 11/25/2020)

                                       141                       Hearing Held on 44 Motion to Dismiss Case. feasibility and
                                                                 underfunding Filed by WILLIAM MILLER*R Represented by
   11/25/2020                                                    WILLIAM MILLER*R. Order Entered (R., Sara) (Entered: 12/01/2020)

                                       142                       13 Confirmation Hearing Held and Denied. (R., Sara) (Entered:
   11/25/2020                                                    12/01/2020)

                                       143                       Hearing Held on 118 Motion to Avoid Lien with Gwynedd Club Condo
                                                                 Assn Filed by Grace Louise Dahlquist Represented by WILLIAM P.
   11/25/2020                                                    MARSHALL. Order Entered. (R., Sara) (Entered: 12/01/2020)

                                       139                       BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (5 pgs)                   (Related Doc # 137)). No. of Notices: 41. Notice Date 11/27/2020.
   11/27/2020                                                    (Admin.) (Entered: 11/28/2020)

   11/27/2020                          140                       BNC Certificate of Mailing - PDF Document. (related document(s)
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                               14/16
7/12/2021     Case 21-11829-amc              Doc 8-3 Filed 07/12/21         Entered
                                                                 Live Database Area   07/12/21 16:52:50 Desc
                                       (3 pgs)      Exhibit    Page    16  of  17
                                                         (Related Doc # 138)). No. of Notices: 3. Notice Date 11/27/2020.
                                                                 (Admin.) (Entered: 11/28/2020)

                                       144                       Motion to Reconsider (related documents Order on Motion to Dismiss
                                       (60 pgs; 5 docs)          Case for Other, Order on Motion to Avoid Lien) , Motion to Reconsider
                                                                 Dismissal of Case Filed by Grace Louise Dahlquist Represented by
                                                                 WILLIAM P. MARSHALL (Counsel) (related document(s)137, 138).
                                                                 (Attachments: # 1 Proposed Order # 2 Exhibit # 3 Exhibit # 4 Exhibit)
   12/02/2020                                                    (MARSHALL, WILLIAM) (Entered: 12/02/2020)

                                       145                       Notice of (related document(s): 144 Motion to Reconsider (related
                                       (2 pgs)                   documents Order on Motion to Dismiss Case for Other, Order on
                                                                 Motion to Avoid Lien) ) Filed by Grace Louise Dahlquist. Hearing
                                                                 scheduled 1/6/2021 at 11:00 AM at nix4 - Courtroom #4.
   12/03/2020                                                    (MARSHALL, WILLIAM) (Entered: 12/03/2020)

                                       146                       Certificate of Service relating to Motion for Reconsideration and Notice
                                       (3 pgs; 2 docs)           of Hearing relating to the same Filed by WILLIAM P. MARSHALL on
                                                                 behalf of Grace Louise Dahlquist (related document(s)145, 144).
                                                                 (Attachments: # 1 Exhibit) (MARSHALL, WILLIAM) (Entered:
   12/03/2020                                                    12/03/2020)

                                       147                       Hearing Held on Motion to Reconsiderrder on Motion to Dismiss Case
                                                                 for Other, Order on Motion to Avoid Lien Filed by Grace Louise
                                                                 Dahlquist Represented by WILLIAM P. MARSHALL(related
                                                                 document(s),144). Order to be Entered Denying Motion. (R., Sara)
   01/06/2021                                                    (Entered: 01/07/2021)

                                       148                       Order Denying Motion to Reconsider Order on Motion to Dismiss Case
                                       (1 pg)                    for Other, Order on Motion to Avoid Lien Filed by Grace Louise
                                                                 Dahlquist Represented by WILLIAM P. MARSHALL (Related Doc #
   01/07/2021                                                    144) (R., Sara) (Entered: 01/07/2021)

                                       149                       BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (3 pgs)                   (Related Doc # 148)). No. of Notices: 3. Notice Date 01/09/2021.
   01/09/2021                                                    (Admin.) (Entered: 01/10/2021)

                                       150                       Chapter 13 Trustee's Final Report and Account, Dismissed. Filed by
                                       (3 pgs)                   SCOTT F. WATERMAN (Chapter 13). (WATERMAN (Chapter 13),
   02/23/2021                                                    SCOTT) (Entered: 02/23/2021)

                                                                 Bankruptcy Case Terminated for Statistical Purposes. (D., Stacey)
   02/24/2021                                                    (Entered: 02/24/2021)




                                                         PACER Service Center
                                                             Transaction Receipt
                                                               07/12/2021 16:16:51
                                   PACER                      Client
                                                  MStranen
                                   Login:                     Code:
                                   Description: Docket        Search      18-12049-amc Fil or Ent: filed Doc
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                               15/16
7/12/2021     Case 21-11829-amc                Doc 8-3 Filed 07/12/21          Entered
                                                                    Live Database Area   07/12/21 16:52:50        Desc
                                                 ReportExhibit    Page    17  of  17
                                                          Criteria: From: 0 Doc To: 99999999 Term:
                                                                          included Format: html Page counts for
                                                                          documents: included
                                   Billable
                                                  13          Cost:       1.30
                                   Pages:




https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?120716023790362-L_1_0-1                                                  16/16
